   Case: 1:17-cv-06260 Document #: 781 Filed: 10/15/19 Page 1 of 2 PageID #:5893




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

  STATE OF ILLINOIS,

                                          Plaintiff,
                                                                Case No. 17-cv-6260
                          v.
                                                              Judge Robert M. Dow Jr.
  CITY OF CHICAGO,

                                        Defendant.


                   JOINT MOTION FOR EXTENSION OF TIME
            FOR PARTIES’ COMMENTS REQUIRED BY PARAGRAPH 663

       The Parties jointly move the Court to enter an order extending the time for the Parties to

provide comments to the Monitor’s first draft report as provided for in Consent Decree

Paragraph 663 from 15 days to 30 days. Paragraph 663 provides:

               The Monitor will provide a copy of the semiannual reports to the
               Parties in draft form no more than 30 days after the end of each
               reporting period. The Parties will have 15 days following receipt of
               a draft report to comment on the draft report, and provide those
               comments to the Monitor and the other Party. The Monitor will
               consider the Parties’ comments and make appropriate changes, if
               any, before filing the report with the Court.


       1.      The Parties do not request this modification to the Consent Decree for purposes of

delay, but rather to allow the Parties sufficient time to provide substantive comments to the

Monitor on her draft first semiannual report.

       2.      The Parties have consulted with the Monitor regarding this proposed modification,

and the Monitor does not object to such a modification.
    Case: 1:17-cv-06260 Document #: 781 Filed: 10/15/19 Page 2 of 2 PageID #:5893




         WHEREFORE, the Parties jointly and respectfully move the Court to enter an order

extending the time period for the Parties from 15 to 30 days to provide comments on the Monitor’s

initial report.


 Dated: October 15, 2019                              Respectfully submitted,

        The State of Illinois                         The City of Chicago

 By: /s/Shareese Pryor                          By: /s/Allan T. Slagel

        Shareese Pryor                                Allan T. Slagel (ARDC #6198470)
        spryor@atg.state.il.us                        aslagel@taftlaw.com
        Christopher Wells                             Elizabeth E. Babbitt (ARDC #6296851)
        cwells@atg.state.il.us                        ebabbitt@taftlaw.com
        Alicia Weber                                  Rachel L. Schaller (ARDC #6306921)
        aweber@atg.state.il.us                        rschaller@taftlaw.com
        Assistant Attorneys General                   Paul J. Coogan (ARDC #6315276)
        100 West Randolph Street                      pcoogan@taftlaw.com
        12th Floor                                    Taft Stettinius & Hollister LLP
        Chicago, IL 60601                             111 East Wacker Drive
        (312) 814-3000                                Suite 2800
                                                      Chicago, Illinois 60601
                                                      (312) 527-4000

                                                      Tyeesha Dixon
                                                      tyeesha.dixon@cityofchicago.org
                                                      Chicago Department of Law
                                                      121 North LaSalle Street
                                                      Room 600
                                                      Chicago, IL 60614
                                                      (312) 744-1806
26026656.1




                                               2
